ON PETITION FOR REHEARING.
AILSHIE, Presiding J.
In this ease a petition for rehearing has been filed, and, in the first place, our attention is called to a certificate made by the judge of the district court and dated March 29, 1910, wherein he certifies to the papers, records and files that were used and considered by him on the hearing of the motion for a new trial in this case. This certificate was not called to our attention on the original hearing and is not contained in all the transcripts, but is only found in one transcript, 1 and is typewritten and has been pasted in between pages 478 and 479 of one of the transcripts. It seems that two sets of transcripts were filed in this ease — one in March and the other in September. The transcript containing’ this certificate was not submitted to the court on the hearing or upon the consideration of the case, and so this certificate escaped our attention. The certificate seems to be in conformity with the statute and sufficiently identifies the papers, records and files that were used on the hearing of the motion. That fact, therefore, renders what was said in the original opinion with reference to making of certificates inapplicable to this case.
Notwithstanding the certificate above mentioned, the appeal must still be dismissed, on the ground that there was a failure *457to serve notice on all the adverse parties, and what was said in the original opinion with reference to this subject will still stand as the opinion of the court, and renders it necessary that we dismiss the appeal.
It is insisted by the petition for rehearing, first, that Maginnis and Rogers appear from the record to have taken the appeal on behalf of all the defendants. As we observed in the original opinion, the record to our minds disproves this contention. But there is still another reason why that position is untenable. The motion for a new trial was only made on behalf of the Raft River Land & Livestock Co.. The motion was denied. The only defendant, therefore, that could appeal from the order denying that motion was the Raft River Land & Livestock Co. The other defendants, who did not join in the motion and who made no motion for a new trial, had no grievance on the score of the refusal by the court to grant a new trial.
It is contended further that this appeal should be considered on behalf of all the defendants, for the reason that their interests are the same, — common, and in no way conflict one with the other. While that might be true as a matter of fact, still it is not so disclosed by the record. On the other hand, if we are to judge the matter from the record, we must conclude that their interests are diverse and conflicting. It is seldom the case in a water suit that the interests of the defendants are common; they are ordinarily just as diverse and antagonistic to each other as they are to the plaintiff.
The original order of the court dismissing the appeal in this case must stand as the judgment of the court, and it is so ordered. The petition is-denied.